Citation Nr: 0935097	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for vertebral deformity 
(rotoscoliosis, lumbar) with current arthritis of the 
lumbosacral spine.  

2.  Entitlement to service connection for arthritis of the 
cervical spine (claimed as a neck condition).  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the RO.  

The Veteran appeared at a hearing before a Hearing Officer at 
the RO in April 2006.  


FINDING OF FACT

On January 2, 2009 the Board was notified that the Veteran 
had died in March 2009.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA regional office (RO) from which 
the claim originated (listed on the first page of this 
decision).  At this point, the record does not show that any 
eligible person has sought substitution.  


ORDER

The appeal is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


